10 Ill. App. 2d 565 (1956)
135 N.E.2d 504
Fannie G. Burkholder, Jesse W. Johnson, and George W. Gerdes, Individually and as Administrator, c.t.a. of Estate of Fannie G. Burkholder, Deceased, Plaintiffs-Appellants,
v.
Harry E. Burkholder, Arlene C. Danreiter, Individually and as Executrix of Will of Charles P. Danreiter, Deceased, Charles Le Roy Danreiter, Minor, Socony-Vacuum Oil Co., Inc., Louise A. Connor et al., Defendants-Appellees.
Gen. No. 10,897.
Illinois Appellate Court  Second District.
June 23, 1956.
Rehearing denied July 16, 1956.
Released for publication July 17, 1956.
Jesse W. Johnson, pro se, plaintiff-appellant.
Ward & Ward, for George *566 W. Gerdes, plaintiff-appellant.
Jacob Cantlin and Samuel Rubin, for Harry E. Burkholder, appellee.
(Abstract of Decision.)
Opinion by JUSTICE CROW.
Reversed and remanded, in part, with directions, and affirmed, in all other respects.
Not to be published in full.